DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7 and 14-20) in the reply filed on 2 December 2022 is acknowledged.  
Accordingly, Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 December 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 14-20 of U.S. Patent No. 11,125,669. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are simply a broader recitation of the ‘669 claims requiring only radiation not specifically Gamma radiation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims fail to identify structure necessary to “identify at least one portion of the at least one material substrate layer for further processing”.   Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The claims fail to require the “cure monitor” which performs the steps as claimed.  Therefore, the claims are indefinite because it is unclear the metes and bounds of the claimed protection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hun (KR20180075122 (Machine translation provided)).
Regarding Claim 1:  Hun teaches a chamber for curing a composite having 3 layers (adhesive on both sides of a substrate).  The chamber is described as selectively emitting different sources of curing including gamma rays.  Therefore, it is the Examiners position that the apparatus as claimed is capable of being performed by the apparatus of Hun.  Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  Since the only structure claimed is that of a chamber capable of emitting gamma rays, it is the Examiner’s position that the apparatus of Hun is so capable because they describe a chamber which can expose a composite to gamma rays. While Hun fail to disclose the gamma ray dose to be based on the material of the substrate, however such considerations are intended use.  Applicant is reminded that apparatus patentability is determined by structure and composition irrespective of method and workpiece limitations.  Given that the prior art disclose treating a substrate in a chamber with gamma rays (and other sources of curing) it is the position of the Examiner that the chamber of Hun is capable of performing the intended use.   It is noted that Hun does not disclose the structural parts of the identifying device and should Applicant amend the claims to include the structural pieces of the apparatus that perform the intended use steps, the claims would likely be allowable.  Applicant is encouraged to contact the Examiner to discuss possible amendments that would likely lead to allowance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hun (KR20180075122 (machine translation provided)).
Regarding Claims 2 and 3:  Hun discloses the invention as described above in the rejection of Claim 1.  While Hun discloses an adhesive tape substrate, It is the Examiner’s position that the chamber of Hun would be capable of working on an optical substrate.  Note: Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.
Regarding Claim 4: Hun discloses the invention as described above in the rejection of Claim 1.  Hun further discloses that the composite structure is fed via rollers (a composite structure) to the chamber (Figure 2).  
Regarding Claims 5 and 7: Hun discloses the invention as described above in the rejection of Claim 1.  While Hun fail to disclose more than one chamber, Hun discloses the single chamber is capable of exposing the substrate to several curing sources including UV, infrared (Heat), electron beam and gamma rays.  Given those teachings a person having ordinary skill in the art would have found multiple sources of curing to be obvious and would have found a chamber for each type of curing to be an obvious variant of a single chamber with multiple curing sources. While Hun fail to disclose the gamma ray dose to be based on the material of the substrate, however such considerations are intended use.  Applicant is reminded that apparatus patentability is determined by structure and composition irrespective of method and workpiece limitations.  Given that the prior art disclose treating a substrate in a chamber with gamma rays (and other sources of curing) it is the position of the Examiner that the chamber of Hun is capable of performing the intended use.   It is noted that Hun does not disclose the structural parts of the identifying device and should Applicant amend the claims to include the structural pieces of the apparatus that perform the intended use steps, the claims would likely be allowable.  Applicant is encouraged to contact the Examiner to discuss possible amendments that would likely lead to allowance.
Regarding Claim 6:  Hun discloses the invention as described above in the rejection of Claim 1.  While Hun fail to specifically disclose a mixer being part of the apparatus.  Mixers are well known in the art of composites and adding fillers such as nano-filler particles is also well known.  A person having ordinary skill in the art at the time of invention would have found a mixer for mixing the materials of the substrate to be obvious.
Regarding Claim 14:  Hun teaches a chamber for curing a composite having 3 layers (adhesive on both sides of a substrate).  The chamber is described as selectively emitting different sources of curing including gamma rays.  Therefore, it is the Examiners position that the apparatus as claimed is capable of being performed by the apparatus of Hun.  Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.  The prior art apparatus need only be capable of performing the intended function.  Since the only structure claimed is that of a chamber capable of emitting gamma rays, it is the Examiner’s position that the apparatus of Hun is so capable because they describe a chamber which can expose a composite to gamma rays.  Hun does not (at least in the abstract) describe a controller.  However generically claiming a controller is not patentable.  Controllers in the form of computers, processors and the like are routinely used and do not provide patentable weight.  It is the Examiner’s position that the apparatus of Hun has a controller or it would be obvious to provide a controller to the apparatus of Hun. Additionally, while Hun fail to disclose the gamma ray dose to be based on the material of the substrate, however such considerations are intended use.  Applicant is reminded that apparatus patentability is determined by structure and composition irrespective of method and workpiece limitations.  Given that the prior art disclose treating a substrate in a chamber with gamma rays (and other sources of curing) it is the position of the Examiner that the chamber of Hun is capable of performing the intended use.   It is noted that Hun does not disclose the structural parts of the identifying device and should Applicant amend the claims to include the structural pieces of the apparatus that perform the intended use steps, the claims would likely be allowable.  Applicant is encouraged to contact the Examiner to discuss possible amendments that would likely lead to allowance.
Regarding Claims 15 and 16:  Hun discloses the invention as described above in the rejection of Claim 14.  While Hun discloses an adhesive tape substrate, It is the Examiner’s position that the chamber of Hun would be capable of working on an optical substrate.  Note: Applicant is reminded that apparatus patentability is determined by structure irrespective of method and workpiece limitations.
Regarding Claim 17: Hun discloses the invention as described above in the rejection of Claim 14.  Hun further discloses that the composite structure is fed via rollers (a composite structure) to the chamber (Figure 2).  
Regarding Claims 18 and 20: Hun discloses the invention as described above in the rejection of Claim 14.  While Hun fail to disclose more than one chamber, Hun discloses the single chamber is capable of exposing the substrate to several curing sources including UV, infrared (Heat), electron beam and gamma rays.  Given those teachings a person having ordinary skill in the art would have found multiple sources of curing to be obvious and would have found a chamber for each type of curing to be an obvious variant of a single chamber with multiple curing sources. While Hun fail to disclose the gamma ray dose to be based on the material of the substrate, however such considerations are intended use.  Applicant is reminded that apparatus patentability is determined by structure and composition irrespective of method and workpiece limitations.  Given that the prior art disclose treating a substrate in a chamber with gamma rays (and other sources of curing) it is the position of the Examiner that the chamber of Hun is capable of performing the intended use.   It is noted that Hun does not disclose the structural parts of the identifying device and should Applicant amend the claims to include the structural pieces of the apparatus that perform the intended use steps, the claims would likely be allowable.  Applicant is encouraged to contact the Examiner to discuss possible amendments that would likely lead to allowance.
Regarding Claim 19:  Hun discloses the invention as described above in the rejection of Claim 14.  While Hun fail to specifically disclose a mixer being part of the apparatus.  Mixers are well known in the art of composites and adding fillers such as nano-filler particles is also well known.  A person having ordinary skill in the art at the time of invention would have found a mixer for mixing the materials of the substrate to be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521.  The examiner can normally be reached on CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J GRUN/Primary Examiner, Art Unit 1744